Citation Nr: 1339160	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-01 206	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a skin disorder, on a direct basis and as secondary to a service-connected disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.

3.  Entitlement to an effective date earlier than September 25, 2006, for the grant of service connection for coronary artery disease.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to February 1974, with service in Vietnam from June 1965 to July 1966 and from February 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Indianapolis, Indiana.  The Veteran testified before a Decision Review Officer at a December 2008 hearing at the RO.  This hearing was conducted in lieu of a hearing before a Veterans Law Judge.  A transcript has been associated with the file. 

In August 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a February 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to the rating and effective date that had been assigned in a September 2011 determination that granted service connection for coronary artery disease.  As will be explained more fully below, the Veteran has not yet been afforded a statement of the case.  Thus, these claims are being remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Also, claims for service connection for reflux disease and peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Written Brief Presentation dated October 17, 2013 page 2.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for a skin disorder, diagnosed as folliculitis which he asserts had its onset during his military service.  See November 2011 VA examination report.  As noted in the Introduction, this case was previously before the Board in August 2011.  At that time, the Board issued remand directives that instructed the AMC/RO to schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any skin disorder that he may have.

The record indicates that the Veteran was afforded a VA examination in November 2011.  After reviewing the Veteran's history and conducting an examination, the examiner diagnosed folliculitis and concluded that it less likely as not had its clinical onset in service or was otherwise related to service.  The examiner explained that there was no objective evidence of a skin condition during service, at separation, or within one year of release from active duty.  In fact, there was no objective evidence of treatment for a skin disorder until 2004 (approximately 30 years after separation from service).  The examiner also concluded that there was no objective evidence of chloracne or scarring due to chloracne - that being the only skin condition presumptively due to Agent Orange.

In this case, the Board finds substantial compliance with its August 2011 remand directives as they pertain to the issue of entitlement to service connection for a skin disorder on both a direct and presumptive basis.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

However, the Veteran's representative seems to now contend that the AOJ failed to consider all reasonable theories of entitlement to service connection and should have considered whether the Veteran's folliculitis is secondary to, or caused by, his recently service-connected diabetes mellitus and/or the medications used to treat it.  See Written Brief Presentation dated October 17, 2013.  [The Board notes that, while the current appeal was on remand, service connection was granted for diabetes mellitus, rated as 20 percent disabling from February 19, 2010.  See February 2012 rating decision.]  

In addition, the representative has challenged the adequacy of the November 2011 VA examination arguing that the examiner should have been reasonably aware of a March 2009 study regarding the biochemical link between diabetes and eczema.  The representative also noted that it was unfathomable how the side effects Veteran's medications could be totally overlooked.  However, the Board notes in all fairness, the examiner did not address whether the claimed skin disorder is secondary to the Veteran's now service-connected diabetes, because service connection for diabetes mellitus had not yet been established.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery.  That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

In this respect, the Veteran had not previously raised the issue of secondary service connection for his skin disorder.  Moreover, he has offered no competent and credible lay evidence to the effect that his skin disorder is in any way related, by causation or aggravation, to any service-connected disability.  The Board notes that the Veteran's representative has supplemented the recent contentions with information from the internet, some of which discusses skin conditions linked to diabetes as well as the various side effects of the Veteran's prescribed medications.  Although the information is useful in understanding diabetes and certain skin conditions in general, it was not accompanied by the opinion of any medical expert and does not specifically address the evidence and facts of this claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  So while the Veteran has undertaken some effort to educate the Board as to the nature of his skin disorder, this evidence is not probative as to whether his folliculitis is in any way related, by causation or aggravation, to his service-connected diabetes mellitus.  

That said, in order to afford the Veteran every opportunity to substantiate his claim and to assure that the duty to assist has been met, the Board will develop and consider the Veteran's claim under the theory of secondary service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his physical VA claims folder or Virtual VA folder) is dated in March 2012.  

Also, in a September 2011 rating action, the RO granted service connection and assigned a 10 percent disability rating for coronary artery disease, effective September 25, 2006.  In a subsequent rating action dated in February 2012, the RO denied an earlier effective date for the grant of service connection.  In a statement received by the RO in March 2012, the Veteran expressed his disagreement with rating and effective date assigned.  However, the RO has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

The Board regrets that a remand of this matter will further delay a final decision in the claim on appeal.  Such action, however, is necessary in view of the foregoing discussion to ensure that the Veteran is afforded due process of law. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with a SOC on the issues of entitlement to an initial rating greater than 10 percent for his service-connected coronary artery disease and entitlement to an effective date earlier than September 25, 2006 for the grant of service connection for coronary artery disease.  They should also be informed of the requirements to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.  

2.  Provide the Veteran with VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a skin disorder, as secondary to a service-connected disability.  

3.  Obtain and associate with the claims file copies of all clinical records that are not already in the claims file.  The Board is particularly interested in records of such treatment that he may have received since March 2012.  Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

4.  The Veteran's claims file should then be returned if possible to the VA physician who examined him in November 2011 for a more detailed and responsive opinion.  If that doctor is not available, the Veteran's file should be sent to another VA physician who will have an opportunity to review the complete file.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  Another examination of the Veteran is not necessary unless deemed necessary by the examiner.  

After a comprehensive review of the claims file, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater that the Veteran's diagnosed folliculitis-as well as any other previously diagnosed skin disorder--are caused or aggravated by his service-connected diabetes mellitus, coronary artery disease, and/or the medications used to treat them.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  
If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  The examiner should then provide an opinion to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that any diagnosed skin disorder, including folliculitis is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service including presumed exposure to herbicides (including Agent Orange) in service.  [Note: The Veteran's in service exposure to herbicides has been conceded.]  

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than a temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.  The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 
5.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be accomplished.  

6.  Then, readjudicate the claim for service connection for a skin disorder on direct and secondary bases.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and give them appropriate time to respond.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

